SOMERVILLE, Judge,
dissenting.
I respectfully dissent. My reasons for doing so are twofold.
First, an action for fraud of marital rights must be brought in the name of the surviving spouse, and the personal representative of the deceased spouse’s estate, contrary to the majority opinion, lacks standing to bring such an action. Section 474.150, RSMo 1978; and Matter of Estate of Curtis, 663 S.W.2d 420, 424-25 (Mo.App.1983). Section 474.150, supra, clearly says what it means, and if it means what it says, as this writer believes it does, then actions for fraud of marital rights must be brought in the name of the surviving spouse. Tangentially, the last paragraph of the majority opinion purporting to direct the trial court on reversal and remand appears, at least tacitly, to recognize that under § 474.-150, supra, and Matter of Estate of Curtis, supra, the personal representative lacked standing to bring the action for fraud of marital rights.
Second, the majority opinion, in my view, has substituted its judgment for that of the trial court on the substantive issues in disregard of the scope of appellate review in court tried cases delineated in Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). According to the majority opinion, “[i]n the last few years the daughter was actually going to the bank to make the deposits, but there was no evidence to suggest the daughter contributed any of the cash to the account.” By the same token there was no evidence to suggest the wife was the source of such funds being deposited. The burden was on the appellant to show that the wife was the source of the funds rather than upon the daughter to show that she was the source of the funds. Appellant’s failure to carry the burden of proof resting *255upon him cannot be obfuscated or ignored on the basis of speculation and conjecture. In sum, assuming, arguendo, that appellant had standing or authority to bring the action, the judgment of the trial court in favor of the daughter should be affirmed under the tenet of Murphy v. Carron, supra.